Citation Nr: 9914247	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim for 
an increased evaluation for his posttraumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.  The 
claims file contains a notation that the Notice of 
Disagreement is missing, but that the RO assumes it was 
received in February 1997 as noted in the statement of the 
case issued in March 1997.  The veteran perfected his appeal 
through the timely filing of a substantive appeal (VA Form 9) 
in April 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's PTSD is productive of total occupational 
and social impairment involving symptoms which include gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; and some memory 
loss.


CONCLUSION OF LAW

The criteria for a total disability evaluation of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in Vietnam in a combat capacity.  He was 
originally granted service connection in April 1991 for PTSD, 
evaluated as 10 percent disabling.  The evaluation was 
increased to 30 percent in February 1996.  The veteran has 
also received periodic temporary total evaluations for 
periods of hospitalization for his PTSD symptoms.  The first 
diagnosis of PTSD documented in the claims file is from a 
February 1990 VA examination, however there is indication in 
the examination report that the veteran was already involved 
in treatment for psychiatric problems for some time.  In 
1990, the veteran was also diagnosed with polysubstance 
abuse.  The veteran has participated in PTSD and 
polysubstance inpatient and outpatient treatment programs 
since at least 1990 to the present.  A VA examination report 
dated in January 1996, and hospitalization discharge reports 
dated in May 1996 and February 1997 also show diagnoses of 
PTSD and polysubstance abuse. 

There is no current psychiatric VA examination of record.  
The most recent examination was performed in January 1996.  
At that time the veteran experienced flashbacks pertaining to 
military activity, nightmares on a nightly basis, and both 
auditory and visual hallucinations.  He had poor memory and 
his fund of general information was lacking.  His clothing 
seemed somewhat soiled, his attitude was slightly hostile, he 
complained of not understanding the questions on examination, 
and he was fidgety and irritable.

The file also contains notes from a VA psychiatric clinic 
attended by the veteran.  The notes show that in June 1995 
the veteran was having increasing flashbacks and nightmares 
related to Vietnam, violent episodes, hostility, insomnia, 
increased startle, and use of alcohol and drugs.  He sought 
treatment on several occasions in 1995, during which he was 
angry and irritable but denied suicidal or homicidal 
ideation.  He was maintained on drug therapy.  In January 
1997, it was recommended at the psychiatric clinic that he be 
hospitalized due to the fact that he was expressing homicidal 
ideation and was cycling between silence and anger.  He was 
brought to the emergency room in an agitated state, where he 
was angry and uncooperative, and was verbalizing homicidal 
ideation toward his wife.  He described combat-related 
flashbacks and paranoia.  It was noted that the veteran had a 
history of a suicide attempt and 10-12 psychiatric 
hospitalizations.  He was put under observation for suicidal 
and homicidal ideation, was treated with medications and 
counseling and was discharged in March 1997.

The most pertinent records for purposes of this increased 
evaluation claim, however, are recent treatment records dated 
in February 1998.  These notes were authored by the veteran's 
treating psychologist at the VA outpatient facility.  The 
psychologist states that the veteran continues to experience 
frequent (3-4 times per week) distressing nightmares with 
Vietnam combat content which are so vivid that they often 
awaken him and prevent him from falling back to sleep.  He 
awakens in terror, sweating profusely, and disoriented as to 
time and place.  It often takes hours to return to a more 
normal state, but the nightmares affect him most of the next 
day.  He feels depressed, helpless, hopeless and severely 
irritable.  During treatment at the clinic, he is often 
angry, hyperaroused, very verbal, barely suppressing the 
impulse to "go off".  When he has attempted to work in his 
chosen field of hairdressing, he has had to cancel his work 
day due to his state of mind or, if he doesn't cancel the 
appointments, he has often alienated customers and fellow 
workers by failing to control his impulses.  The veteran 
attempts to explain his behavior to others, and when they are 
reluctant to listen to his problems he becomes more enraged, 
withdrawn and brooding.  He sometimes "bunkers in" for many 
days in a row with no contact with anyone.  Attempts by his 
wife and family to interrupt periods of intense brooding have 
been unsuccessful and have caused him to retreat farther.  He 
has received treatment for substance abuse and his use of 
drugs and alcohol is now very minimal.  However, according to 
the psychologist, the loss of this method of coping has 
drastically increased the severity of his PTSD symptoms.  His 
intrusive recollections have become more frequent, and his 
general mood is much more labile.  He startles much more 
easily, is almost constantly edgy and irritable, isolates 
more, and gets more deeply discouraged and depressed.  The 
psychologist concluded that exacerbation of PTSD as a result 
of cessation of substance abuse was quite common and that 
medication has not been very effective in the veteran's case.  
The psychologist opined that for the time being and likely 
for some years to come, the veteran will be unable to sustain 
any productive employment, and that he is totally disabled 
for employment, and that the severity of his condition 
warrants total disability compensation.

Because the veteran filed his claim for an increased 
evaluation after November 7, 1996, the effective date of 
current criteria for psychiatric conditions, the former 
regulations are inapplicable.  Current regulations provide 
for psychiatric conditions to be evaluated as follows:  a 100 
percent evaluation where the veteran experiences total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is granted in cases involving occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is given in cases of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is granted in cases 
involving occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1998).

The veteran exhibits a number of the symptoms which would 
indicate a total disability evaluation is appropriate.  His 
ability to communicate is grossly hampered by his extreme 
difficulty in controlling his anger and his reaction of 
withdrawal and isolation when others refuse to listen to him 
explain his life's problems.  Recent treatment records 
recount that he has frequent and persistent nightmares, and 
he has reported auditory and visual hallucinations in the 
past.  The nightmares affect him substantially throughout the 
next day.  He has engaged in grossly inappropriate behavior 
in that he has threatened to kill his wife and he is often 
angry, hyperaroused and quite verbal.  He has been under 
close observation during a 1997 hospital stay due to 
homicidal and suicidal ideation.  His memory has been 
impaired although it is not clear from the record to what 
degree.  The Board finds that the recent treatment records 
evidence a drastic increase in the veteran's PTSD 
symptomatology.  Moreover, his treating psychologist, who has 
treated him since at least January 1997, opined in February 
1998 that he is totally disabled for employment purposes and 
will likely continue to remain in that condition for some 
years to come.  His disability is attributed to PTSD, and not 
to substance abuse, as he is no longer using substances to a 
significant degree.  In light of the evidence showing the 
decline in the veteran's psychiatric condition, a 100 percent 
evaluation is warranted at this time.


ORDER

An evaluation of 100 percent for PTSD is warranted.  The 
appeal is granted to this extent, subject to the laws 
governing the payment of monetary benefits.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

